Citation Nr: 1030347	
Decision Date: 08/13/10    Archive Date: 08/24/10

DOCKET NO.  07-23 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Appellant, J.K. & R.K.






ATTORNEY FOR THE BOARD

Terrence T. Griffin


INTRODUCTION

The Veteran served on active duty from October 1959 to October 
1979.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from decisions of May 2005 and December 2005 by the 
Department of Veterans Affairs (VA) Philadelphia, Pennsylvania, 
Regional Office (RO).

During the pendency of the present appeal, the appellant 
relocated to Alabama and the Montgomery, Alabama, RO properly 
assumed jurisdiction of the claim.

In August 2009, the appellant testified at a personal hearing 
over which the undersigned Acting Veterans Law Judge presided 
while at the RO.  A transcript of this proceeding has been 
associated with the claims file.


FINDINGS OF FACT

1.  The Veteran died in September 2004, with the death 
certificate listing the immediate cause of death as 
myelodysplasia with transformation to acute leukemia; and, 
chronic obstructive pulmonary disease (COPD), coronary artery 
disease (CAD) and cardiomyopathy as a significant conditions 
contributing to death.  

2.  At the time of his death, the Veteran had noncompensable 
ratings for service connected hearing loss, residuals of a right 
shoulder shrapnel wound, and malaria.

3.  The most probative evidence of record indicates that neither 
military service, to include herbicide exposure, nor service-
connected disorders, caused or contributed to the Veteran's 
death.  


CONCLUSION OF LAW

Neither military service, to include herbicide exposure, nor a 
service-connected disorder, were the principal, or the 
contributing, cause of the Veteran's death.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.312 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Assist and Notify

Under applicable criteria, VA has certain notice and assistance 
obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Notice must 
be provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits and must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and evidence 
that VA will seek to provide; and (3) inform the claimant about 
the information and evidence the claimant is expected to provide.  
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini 
II).

In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, which includes a claim of service 
connection for the cause of the Veteran's death, section 5103(a) 
notice must be tailored to the claim.  The notice should include 
(1) a statement of the conditions, if any, for which a Veteran 
was service connected at the time of his or her death; (2) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-connected 
condition; and (3) an explanation of the evidence and information 
required to substantiate a DIC claim based on a condition not yet 
service connected.  Unlike a claim to reopen, an original DIC 
claim imposes upon VA no obligation to inform a DIC claimant who 
submits a nondetailed application of the specific reasons why any 
claim made during the deceased Veteran's lifetime was not 
granted.  Where a claimant submits a detailed application for 
benefits, VA must provide a detailed response.  Hupp v. 
Nicholson, 21 Vet. App. 342 (2007).  

In the present case, notice was provided by a letter dated in 
January 2004.  While the letter did not specifically inform the 
appellant of the disabilities for which the Veteran was service 
connected, any failure to do so in this regard is harmless, as 
the appellant is represented by a service organization that is 
intimately familiar with the adjudication of Veterans' claims; 
moreover, through her various submissions, the appellant has 
demonstrate actual knowledge of what is necessary to substantiate 
the claim on appeal.  Further, the appellant was likewise 
provided every opportunity to submit evidence and argument in 
support of her claim and ample time to respond to VA notices.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 44 F.3d 1328 (Fed. Cir. 2006.)  

The Board also finds that all relevant facts have been properly 
developed, and that all evidence necessary to adjudicate this 
claim has been obtained.  The Veteran's service, VA and private 
treatment records have been obtained, and the appellant has 
submitted extensive private treatment records associated with the 
Veteran's end of life treatment.  Moreover, she has not indicated 
there are any outstanding records, which VA should seek to obtain 
on her behalf.  

Prior to the present adjudication, the Board determined the 
medical evidence of record was insufficient, and undertook 
efforts to procure such evidence byway of a VA independent 
medical (VHA) opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 
311 (2007).  The obtained VHA opinions, dated in April 2010 and 
May 2010, did not address three-questions posed by the Board; 
nevertheless, there is no need to seek clarification or to make 
efforts to have the questions address, as the Board finds that 
the opinions provided sufficiently address the appellant's 
contentions and the relevant evidence of record.  See 38 U.S.C.A. 
§ 5103A(d); Stefl v. Nicholson, 21 Vet. App. 120, 124-125 (2007).  
The respective VHA opinions essentially provide sufficient 
medical reasoning and logic to allow the Board to address the 
present claim without making improper medical determinations.  
See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  What is 
more, none of the disorders indicated as causing, and/or 
contributing to, the Veteran's death were (i) treated in-service; 
(ii) within a year of his separation from service; or even 
suggested as, (iii) related military service, to include 
herbicide exposure, or any service connected disorder(s).  
Therefore, VA's duty to obtain an opinion related to these 
disorders has not been triggered.  See McLendon v. Nicholson, 20 
Vet. App. 79, 85 (2006).  Thus, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the appellant's claim, and no further 
assistance to the appellant with the development of evidence is 
required.

Service Connection for the Cause of Veteran's Death

As conveyed at her August 2009 Board hearing and in her August 
2008 Appeal to the Board of Veterans' Appeals (VA Form 9), the 
appellant maintains that the Veteran's death was related to 
military service in Vietnam.  Specifically, she maintains that 
the Veteran's exposure to herbicides caused myelodysplasia with 
transformation to acute leukemia, diabetes mellitus, and 
cardiovascular disease that caused, and/or contributed to, his 
death.  


	Applicable Law

Service connection for VA compensation purposes will be granted 
for a disability resulting from disease or personal injury 
incurred in the line of duty or for aggravation of a pre-existing 
injury in the active military, naval or air service.  See 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

When a Veteran dies from a service-connected disability, his 
surviving spouse, children and parents are entitled to dependency 
and indemnity compensation.  38 U.S.C.A. § 1310.  To establish 
service connection for the cause of the Veteran's death, the 
evidence must show that a disability incurred in or aggravated by 
service either caused or contributed substantially or materially 
to cause death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  When a 
disease or injury is first diagnosed after service, service 
connection may be established nonetheless by evidence 
demonstrating that the disease or injury was incurred during the 
Veteran's service, or by evidence that a presumptive period 
applied.  See 38 C.F.R. §§ 3.303, 3.307, 3.309.  

For a service-connected disability to constitute a contributory 
cause of death, it must be shown to have contributed 
substantially and materially to the Veteran's death; combined to 
cause death; aided or lent assistance to the production of death; 
or resulted in debilitating effects and general impairment of 
health to an extent that would render the Veteran materially less 
capable of resisting the effects of other disease or injury 
causing death, as opposed to merely sharing in the production of 
death.  38 C.F.R. § 3.312.  

Although there are primary causes of death that by their very 
nature are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, even in such cases, 
consideration must be given to whether there may be a reasonable 
basis to hold that a service-connected condition was of such 
severity as to have a material influence in accelerating death, 
where the service-connected condition affected a vital organ and 
was of itself of a progressive or debilitating nature.  Id.

	Background

As previously noted the Veteran had active military service from 
October 1959 to October 1979, with confirmed service in Vietnam.  
The Veteran's death certificate indicates that he died in 
September 2004, listing (i) the immediate cause of death as 
myelodysplasia with transformation to acute leukemia; and, (ii) 
chronic obstructive pulmonary disease (COPD), coronary artery 
disease (CAD), and cardiomyopathy as significant conditions 
contributing to death.  The Veteran had noncompensable ratings 
for service connected hearing loss, residuals of a right shoulder 
shrapnel wound and malaria, at the time of his death.  

While in-service, the Veteran was treated for chest pains and the 
military medical professionals sought to rule-out coronary artery 
disease, as reflected in an August 1975 service treatment record.  
However, an August 1975 service electrocardiogram (ECG) was 
normal, as were service ECGs dated in September 1975 and August 
1978.  Additionally, a February 1977 service treatment record 
documented the Veteran's treatment for chest-pain, which was 
diagnosed as costochondritis (or inflammation of the rib 
cartilage).  What is more, none of the service medical 
examinations (in-service physicals), of record, note any 
abnormalities associated with the Veteran's (i) lungs and chest; 
(ii) heart (thrust, size, rhythm, and sounds); or, (iii) vascular 
system.  Ultimately, there is no evidence of any in-service 
treatment for, and/or diagnosis of, (i) myelodysplasia with 
transformation to acute leukemia, (ii) COPD, (iii) CAD, (iv) 
cardiomyopathy, or any similar disorder or condition.   

The medical evidence of record indicates that the Veteran's first 
post-service diagnosis, and/or treatment, related to a disorder 
listed on his death certificate was in 1999-cornonary artery 
disease.  See VA Optometry Initial Visit, January 9, 2003.  The 
Veteran was subsequently diagnosed with diabetes in January 2003.  
Id.  A December 2003 private hospitalization record reflects the 
first medical evidence of diagnosed COPD, cardiomyopathy and 
thrombocytopenia.  Notably, the Veteran's post-service treatment 
records (VA and private), dated between 1985 and 2004, do not 
suggest any link between any of the aforementioned diagnoses and 
military service, to include herbicide exposure or any service 
connected disorder(s).  

A November 2003 private treatment record documented the Veteran's 
first post-service diagnosis with myelodysplasia.  At this time 
the Veteran was noted as having "marked anemia and 
thrombocytopenia, with a normal peripheral smear [which was] 
suggestive of CML," or chronic myeloid leukemia.  The Veteran 
continued to seek private treatment for this disorder until 
September 2004.  Although these treatment records documented 
diagnosed anemia, COPD, CAD, myelodysplasia and thrombocytopenia, 
none suggested, or opined, that any of these disorders were 
related to military service, to include herbicide exposure, or 
any service-connected disorder(s).   

The Veteran's final September 2004 private treatment record has 
been associated with the claims folder.  This record indicated 
the Veteran was hospitalized because of "myelodysplasia...with 
probable transformation to acute leukemia, fever, altered mental 
state, diabetes, cardiomyopathy with mildly elevated troponin, 
and weakness of his lower extremities."  After performing 
appropriate tests, the private medical professionals opined that 
the Veteran's fever was leukemia related, and further concluded 
that he was not "a candidate for any aggressive treatment due to 
his severe COPD and cardiomyopathy."  During this 
hospitalization, the Veteran's condition failed to improve and he 
passed away in September 2004.  This final September 2004 private 
treatment record listed the causes of the Veteran's death as (i) 
myelodysplasia with transformation to acute leukemia; (ii) 
altered mental state; (iii) fevers; (iv) anemia; (v) 
thrombocytopenia; (vi) COPD; and, (vii) cardiomyopathy.  The 
extensive medical records documenting the Veteran's final care 
and treatment provide no suggestion, or opinion, that any of the 
aforementioned disorders were related to military service, to 
include herbicide exposure, or any service connected disorder(s).  

In an effort to assist with the development of the appellant's 
claim, a May 2005 VA medical opinion was obtained.  At this time, 
the examiner reviewed the Veteran's service treatment records, 
private and VA post-service treatment records, final September 
2004 hospitalization records, and death certificate.  The 
examiner noted that the Veteran was diagnosed with diabetes 
mellitus, type II, in the year 2002 and underwent coronary artery 
related surgeries years prior, in 1999 and 2000, which made it 
likely that CAD was not likely caused by, or related to, diabetes 
mellitus, type II.  Further, the Veteran's final September 2004 
treatment records did not mention diabetes mellitus, type II, as 
being uncontrolled, or as a condition contributing to the 
Veteran's death.  The VA examiner, however, opined that the 
Veteran's history of smoking, hypertension and hyperlipidemia 
were more likely the cause(s) of CAD.  In sum, the examiner 
provided opinions that (i) linked the Veteran's CAD to causes 
other than military service or service connected disorder(s); and 
(ii) concluded that diabetes mellitus, type II, did not likely 
cause and/or contribute to the Veteran's death.  

The appellant submitted the August 2005 statement of private 
physician E.F., M.D., to support her claim.  Dr. F confirmed the 
Veteran's diagnosis with "advanced myelodysplasia/pre-
leukemia," and the related treatment.  Additionally, citing the 
Veteran's presumed herbicide exposure, Dr. F stated that there 
were epidemiologic studies showing a relationship between such 
exposure and "hematologic diseases, specifically non-Hodgkin's 
lymphoma, Hodgkin's disease, myeloma and possibly leukemia."  As 
such, Dr. F opined that "there is some concern that...[the 
Veteran's presumed herbicide exposure] may have contributed to 
the development of his underlying hematopoietic dysfunction."  

As has been discussed previously, in an effort to fully develop 
the evidence of record, the Board obtained an April 2010 VHA 
opinion.  Based on the evidence of record and appropriate medical 
expertise, the VHA expert opined that the Veteran's coronary 
artery disease (CAD) was not likely related to any in-service 
herbicide exposure.  In spite of the Institute of Medicine's 2009 
report that there is a "limited or suggested" association 
between herbicide exposure and CAD, the VHA expert made plain 
that the report had "conflicting results from studies, problems 
with how the studies were conducted or other confounding factors 
[that] limit[ed] the certainty of the evidence."  However, the 
Veteran's "well recognized, [and] validated risk 
factors...including male gender, age [greater than] 55, tobacco 
use, diabetes and hypertension," were more likely the cause of 
his CAD, with CAD likely causing cardiomyopathy.  

In May 2010, another VHA expert provided an opinion, agreeing 
with Dr. F's August 2005 statement, to the extent that, studies 
had associated herbicide exposure with "specific hematologic 
diseases including: B-cell leukemias, multiple myeloma and 
Hodgkin's disease."  Nevertheless, the VHA expert further opined 
that "there is no epidemiologic evidence associating 
[myelodysplastic syndromes] or acute myeloid leukemia (AML) with 
Agent Orange exposure."  Accordingly, in light of the general 
medical studies and the Veteran's medical treatment records, the 
VA medical expert opined that diagnosed myelodysplasia with 
transformation to acute leukemia was not likely related to any 
in-service herbicide exposure.  

Analysis

At the outset, the Board takes note of, and has considered, the 
appellant's statements, detailing her theory that the Veteran's 
presumed in-service herbicide exposure caused, and/or 
contributed, to his death.  However, in a situation of this 
nature, the appellant lacks the medical training and expertise to 
provide a credible opinion linking the cause of the Veteran's 
death to his military service, to include herbicide exposure, or 
any service connected disorder(s).  See Jandreau v. Nicholson, 
492 F.3d 1372, 1376-1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 
451 F.3d 1131, 1336 (Fed. Cir. 2006).  As such, her statements 
alone are insufficient to provide the requisite nexus between the 
cause of the Veteran's death and his military service or service 
connected disorder.

Further, although the Veteran is presumed to have been exposed to 
herbicides, based on service in Vietnam, there is insufficient 
evidence to link any disorder noted as causing, or contributing, 
to the his death to any such exposure.  VA may grant service 
connection on the basis of presumed herbicide exposure for a 
finite list of diseases, including chronic lymphocytic leukemia, 
diabetes mellitus, multiple myeloma and Hodgkin's disease, but 
none of the disorders listed on the Veteran's death certificate 
or noted on the final September 2004 treatment record are 
included on this list.  See 38 C.F.R. § 3.309(e).  Moreover, 
although the Veteran was diagnosed with diabetes mellitus, a May 
2005 VA medical examiner indicated, as diabetes mellitus, type 
II, was diagnosed after coronary artery disease (CAD), diabetes 
mellitus, type II, was not likely related to CAD, nor was it 
likely a factor in causing the Veteran's death.  Moreover, 
neither the final September 2004 private treatment records, nor 
the death certificate, list diabetes mellitus, type II, as having 
caused or contributed to death.  Accordingly, the Board may not 
grant the present service connection claim on a presumptive 
basis, or as secondary to any presumptive disorder.  

The unavailability of presumptive service connection for a 
disability based on exposure to herbicides does not preclude 
establishing service connection with proof of direct causation.  
Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994). 

In any service connection claim, competent medical evidence and 
opinions are highly probative in establishing the claim.  
Initially, after reviewing the Veteran's extensive post-service 
VA and private treatment records (including his final 
hospitalization records), the Board notes that there is no 
competent evidence of record suggesting, or opining, that chronic 
obstructive pulmonary disease (COPD), coronary artery disease 
(CAD), cardiomyopathy, thrombocytopenia, anemia, fevers, or an 
altered mental state were caused, and/or aggravated by, military 
service, to include herbicide exposure, or any service connected 
disorder(s) (the disorders respectively listed on the Veteran's 
death certificate and the final September 2004 private treatment 
record).  Further, with respect to CAD and cardiomyopathy, an 
April 2010 VHA medical opinion indicated that these disorders 
were likely related to the Veteran's "validated risk factors" 
not herbicide exposure.  This same VHA opinion also related 
diagnosed cardiomyopathy to CAD, and not herbicide exposure.  
Overall, the Board finds that there is no medical evidence of 
record suggesting, must less opining, that COPD, CAD, 
cardiomyopathy, thrombocytopenia, anemia, fevers, or an altered 
mental state were related to the Veteran's military service, to 
include herbicide exposure, or any service connected disorder.  

The Board further finds the May 2010 VHA medical opinion, 
indicating that the Veteran's myelodysplasia with transformation 
to acute leukemia was not likely related to herbicide exposure is 
of greater probative value than the other medical opinion of 
record.  Importantly, the May 2010 VHA opinion provided a clear 
and definite medical opinion that this disorder was not related 
to herbicide exposure, providing clear logic and support for this 
conclusion.  Conversely, the August 2005 medical opinion of Dr. F 
was written in speculative terms, couched in terms of there being 
"some concern" of a possible relationship between the Veteran's 
myelodysplasia with transformation to acute leukemia and 
herbicide exposure.  See Obert v. Brown, 5 Vet. App. 30, 33 
(1993).  Essentially, Dr. F's August 2005 medical opinion on its 
face does not make it as likely as not that the Veteran's 
myelodysplasia with transformation to acute leukemia was related 
to military service, to include herbicide exposure, or any 
service connected disorder(s).  Id.  Therefore, the preponderance 
of the competent medical evidence record fails to provide the 
requisite nexus between the cause of the Veteran's death and his 
military service, to include herbicide exposure, or any service 
connected disorder(s).  

Additionally, none of the disorders noted on the Veteran's death 
certificate or on the final September 2004 private treatment 
record were treated, or diagnosed, in-service or within a year of 
separation.  In fact, looking to a January 2003 VA treatment 
record, the earliest the Veteran was treated for, and/or 
diagnosed with, any disorder noted as related to his death was 
some 20-years after his separation from service (1979-1999), when 
he underwent coronary artery related treatment.  This significant 
gap of time between the Veteran's separation from service and his 
first documented complaint, and/or treatment for, any disorder 
related to his death tends to weigh against the service 
connection claim.  See Maxon v. West, 12 Vet. App. 453 (1999), 
aff'd 230 F.3d 1330 (Fed. Cir. 2000). 

Accordingly, the Board finds that there is no medical evidence of 
record that provides the requisite nexus between the cause of the 
Veteran's death and his military service, or any service-
connected disorder(s).  Indeed, the Veteran's death certificate 
and final September 2004 private treatment record respectively 
list myelodysplasia with transformation to acute leukemia, 
chronic obstructive pulmonary disease (COPD), coronary artery 
disease(CAD), cardiomyopathy, thrombocytopenia, anemia, fevers, 
and altered mental state, as conditions related to the Veteran's 
death; however, there is no competent, and/or credible, evidence 
connecting any of these disorders to military service, to include 
herbicide exposure, or any service connected disorder(s).  
Therefore, the Board concludes that neither the Veteran's 
military service nor service connected disabilities caused or 
contributed to his death.  See 38 C.F.R. § 3.312(a).  The Board 
sympathizes with the appellant; however, as the preponderance of 
the evidence is against her claim, the reasonable doubt doctrine 
is not for application.  See 38 U.S.C.A. § 5107(b).




ORDER

Service connection for the cause of the Veteran's death is 
denied.



____________________________________________
M.W. KREINDLER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


